DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106699410A) in view of Dugan et al. (US Patent No. 5,427,247) as evidenced by Solis Herrera (US Patent Publication No. 2019/0150371 A1).
	In regard to claims 1-2, Chen et al. discloses a soil conditioner, comprising the following components in parts by weight [Page 2, Paragraph 8]:
12 parts of distiller's grains;
8 parts of cow manure;
4 parts of vermicompost (e.g. earthworm fertilizer);
8 parts of oil cake (e.g. dry oil organic fertilizer);
12 parts of dregs of decoction (e.g. medicine residue);
The organic fertilizer components are mixed with 30 parts of fallow soil and the remaining part is made up of yellow sand (e.g. river sand) [Page 4, 1.2.2]

Chen does not explicitly disclose 26 parts of river sand. However, Solis Herrera describes the term "soil" refers to “a mixture of minerals, organic matter, gases, liquids, and/or microorganisms that can support the growth of plants, crops, and/or seeds. Soil can be a naturally occurring mixture, or an artificial mixture. In one embodiment, soil can be river sand” [Paragraph 0028]. Therefore, one of ordinary skill in the art would consider fallow soil to include any types of soil including river sand.
Alternatively, Dugan et al. is directed to soil samples. Soil is mixed with washed river sand in a 1:1 ratio by weight to facilitate percolation of water through the soil [Column 2, lines 51-60].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include river sand within the organic fertilizer soil composition of the Chen reference because Dugan describes advantages related to water mobility within sandy soils. One of 

	In regard to claims 4 and 10, Chen describes fermented distiller's grains, cow manure, vermicompost (e.g. earthworm fertilizer), oil cake (e.g. dry oil organic fertilizer), and dregs of decoction (e.g. medicine residue) [Page 3, Steps 2-3].

	In regard to claim 5, Chen et al. discloses combining distiller's grains, cow manure, vermicompost (e.g. earthworm fertilizer), oil cake (e.g. dry oil organic fertilizer), and dregs of decoction (e.g. medicine residue) [Page 2, Paragraph 8]. The mixture is spread on fallow soil and fermented [Page 3, Steps 2-3] and then mixed with fallow soil and yellow sand (e.g. river sand) [Page 4, 1.2.2].

	In regard to claim 6, Chen’s soil conditioner has a relative water content of 60% [Page 4, 1.2.3].

	In regard to claim 8, the Chen reference discloses a fermentation for 1-2 days, turning the stack every few days, and fermenting for another 8-10 days [Page 3, Steps 1-5] and a step of adjusting the climate to 30°C for a cultivation period of 30 days [Page 4, 1.2.3].

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106699410A) in view of Dugan et al. (US Patent No. 5,427,247) as evidenced by Solis Herrera (US Patent Publication No. 2019/0150371 A1) and further in view of Zhang et al. (2016).


Zhang et al. disclose five commonly used herbs in Traditional Chinese Medicine [Abstract]. Ginkgo biloba leaves are one of the most commonly used herbal medicinal products in Europe and the US and Ginkgo biloba is well-known globally in China and Japan [Page 9, 4.2.1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that while the Chen reference generically describes dregs of Chinese Medicine herbs, any common and well-known Chinese herbal medicine product (e.g. Ginkgo biloba) is suitable. One of ordinary skill in the art would have been motivated to utilize the most well-known and commonly used subgenus when the Chen prior art discloses medicinal residue generically.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106699410A) in view of Dugan et al. (US Patent No. 5,427,247) as evidenced by Solis Herrera (US Patent Publication No. 2019/0150371 A1) and further in view of Aeronvale (2012).

In regard to claim 7, the Chen reference describes a soil conditioner prepared according to Claim 5, wherein, the pH value of the soil conditioner is 6.2 [Page 3, Paragraph 8]. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH value through routine experimentation. Aeronvale notes that different plants require different levels of acidity [Page 4] and pH values between 6.0 and 7.0 are best for most plants [Page 4]. One of ordinary skill in the art would have been motivated to formulate a neutral-pH soil conditioner at .

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.

Applicant argues the claims provide a soil conditioner for “obstructive soil” and that the soil conditioner has a remarkable restoration effect on the obstructive soil, the microbial diversity index of the restored soil is increased, the microbial ecological structure of the soil is improved, and the quality of crops is enhanced. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “obstructive soil”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the term “obstructive soil” is not defined in the Specification as-filed and is not a known term in the art. It is unclear what Applicant is referring to when referencing “obstructive soil”.

Applicant argues the purpose of the Chen reference is to provide a "fertilizer for fallow soil" while Claim 1 of this application aims to provide a kind of "soil conditioner for repairing obstructive soil (constraint soil)", that is to say, the object of Claim 1 (obstructive soil (constraint soil) is different from Chen (fallow soil), and the technical problems to be solved by the technical solutions of Claim 1 (restoration of the obstructive soil) is different from Chen (improving soil microbial function of fallow soil). In response to applicant's argument that the Chen reference describes a different intended use for the composition described, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the term “obstructive soil” is not defined in the Specification as-filed and is not a known term in the art. It is unclear what Applicant is referring to when referencing “obstructive soil”. Applicant’s arguments contains the term “Melanie” when referring to the Solis Herrera reference. This will be interpreted as “melanin”.

Applicant argues and the soil conditioner in Claim 1 contains both "fallow soil" and "river sand" and one skilled in the art can definitely determine that the "fallow soil" in Claim 1 should at least not be understood as "fallow soil can be river sand” and those skilled in the art will not consider replacing the fallow soil in Claim 1 with "fallow soil which can be river sand" in Solis Herrera. This argument is not persuasive. Fallow soil and river sand are types of standard soil and can be included in a soil amendment to achieve the desired value of water and nutrient mobility.

Applicants argue the "fallow soil" in Claim 1 of this application is literally "a soil in blank fallow". Applicants argue the “soil” in the Dugan reference is different from "fallow soil (a soil in blank fallow)" in Claim 1 of this application. This arguments is not understood. Fallow soil is defined as “soil which has been left unplanted for a period of time” and a “blank fallow” is not defined in the Specification as filed and is not a known term in the art.

Applicants argue the river sand of the claim 1 invention is to “provide the balance of the formula” while the Dugan reference add the river sand for the purpose of promoting water permeability, which is completely different from the purpose of "providing balance of formula" in Claim 1 of this application. Applicants argue the purpose of introducing fallow soil in the formulation of claim 1 is to provide microorganisms and the soil in Dugan is used as a sample containing harmful metals, which is only used as a carrier of harmful metals and the purpose of introducing "fallow soil" is also different. This argument is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case the intended purpose or use of the claimed soil conditioner is not claimed and does not form a patentable distinction between from the product of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 13, 2021